DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 Line 3 states “a machining path”. Suggest changing to “the machining path”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (US 20100087948 A1)
Regarding claim 1, Yamaguchi teaches A method for predicting collision of a machining path, applicable to a machine tool including a controller, the controller including a processing unit, the method for 5predicting collision of a machining path comprising the steps of: (Claim 1 A collision preventing device incorporated in a numerical control apparatus comprising: a function generation unit that generates a moving command; an acceleration/deceleration processing unit that performs 
(a) reading an NC program; ([0004] A program interpretation unit 12 reads a part program 10 on a block-by-block basis to control the numerical control apparatus)
(b) translating a plurality of block information in the NC program; ([0004] A program interpretation unit 12 reads a part program 10 on a block-by-block basis to control the numerical control apparatus)
(c) prior to perform interpolation upon each of the plurality of block information, calculating a safety distance of a next block information with respect 10to a block information to be interpolated, wherein the safety distance is obtained by calculating a system response time and a stop distance with respect to the each of the plurality of block information; ([0074] The check target selection unit 46 selects command points according to the following method. First, if the distance between P[0] and R[0] is equal to or less than the linearization allowance amount 48 (if a deviation is extremely small), the check target selection unit 46 regards only the command point P[0] of the program as a check target. (The obtained result is similar to that in the conventional art.))
(d) searching a number of individual block information having an accumulated distance greater than or equal to the safety distance, wherein the 15accumulated distance is obtained by orderly calculating and accumulating the stop distances with respect the individual block information; and ([0075] If the distance between P[0] and R[0] is larger than the linearization allowance amount 48, the check target selection unit 46 selects check targets from the R point group. In this case, the check target selection unit 46 selects both endpoints R[−T′] and R[+T′] in the processing range as check targets because these end points serve as a start point and an end point in the following processing. Then, the check target selection unit 46 starts the processing with two points R[−T′] and R[+T′] being set as initial values according to a 2-division method. First, the check target selection unit 46 obtains a distance from 0] (i.e., a midpoint existing between the above-described points R[−T′] and R[+T′]) to a line segment R[−T′]→R[+T′] (i.e., a straight line connecting the above-described points R[−T′] and R[+T′]). If the obtained distance is equal to or less than the linearization allowance amount 48, the check target selection unit 46 does not select the point R[0] as a check target and terminates the processing.)
(e) performing an anti-collision detection upon each of the individual block information contributing the accumulated distance.  ([0056] If it is determined that there may be interference, the second interference checking unit 34 notifies a moving command blocking unit 36 of the possibility of the detected interference. In this case, the moving command blocking unit 36 blocks a moving command to be output from the delay unit 32.)
Regarding claim 2, Yamaguchi teaches wherein the 20step (c) includes the steps of:
(cl) calculating the stop distance for the next block information to decelerate to zero from a speed value with respect to the block information to be interpolated; and ([0059] no interference occurs in the first N010 block (i.e., a commanded path extending from a position P[−1] to a position P[0]). If it is determined that any interference may occur in the N010 block, the function generation unit 16 does not perform function generation processing for the N010 block. Therefore, the machine tool stops at the position P[−1].)
(c2) adding a delay distance to the stop distance so as to obtain the safety 25distance, wherein the delay distance is derived from the system response time and the speed values with respect to the individual block information.  ([0053] The delay unit 32 temporarily stores a moving command generated in each function generation period and successively outputs the moving command having been stored a predetermined time constant before. In this embodiment, the time constant is comparable with the time constant used by the acceleration/deceleration units 18 x and 18 z in the axis driving units 17 x and 17 z. In short, the delay unit 32 can delay each moving command received from the function generation unit 16 by an amount corresponding to the time constant)
Regarding claim 3, Yamaguchi teaches wherein the step (d) includes the steps of:
(dl) according to an order of the plurality of block information, beginning 30from the next block information with respect to the block information to be interpolated, obtaining the accumulated distance by orderly calculating and accumulating the stop distance with respect to the individual block information;  17and (d2) while in orderly calculating and accumulating the stop distances, determining whether or not the accumulated distance is greater than or equal to the safety distance.  ([0075] If the distance between P[0] and R[0] is larger than the linearization allowance amount 48, the check target selection unit 46 selects check targets from the R point group. In this case, the check target selection unit 46 selects both endpoints R[−T′] and R[+T′] in the processing range as check targets because these end points serve as a start point and an end point in the following processing. Then, the check target selection unit 46 starts the processing with two points R[−T′] and R[+T′] being set as initial values according to a 2-division method. First, the check target selection unit 46 obtains a distance from the central point R[0] (i.e., a midpoint existing between the above-described points R[−T′] and R[+T′]) to a line segment R[−T′]→R[+T′] (i.e., a straight line connecting the above-described points R[−T′] and R[+T′]). If the obtained distance is equal to or less than the linearization allowance amount 48, the check target selection unit 46 does not select the point R[0] as a check target and terminates the processing.)
Regarding claim 54, Yamaguchi teaches wherein the step (d2) includes a step of: if the accumulated distance is smaller than the safety distance, keeping the calculating and accumulating the stop distance with respect to the individual block information, till the accumulated distance greater than or equal to the safety distance is obtained.  ([0075] If the distance between P[0] and R[0] is larger than the linearization allowance amount 48, the check target selection unit 46 selects check targets from the R point group. In this case, the check target selection unit 46 selects both endpoints R[−T′] and R[+T′] in the processing range as check targets because these end points serve as a start point and an end point in the following processing. Then, the check target selection unit 46 starts the processing with two points R[−T′] and R[+T′] being set as initial values according to a 2-division method. First, the check target selection unit 46 obtains a distance from the central point R[0] (i.e., a midpoint existing between the above-described points R[−T′] and R[+T′]) to a line segment R[−T′]→R[+T′] (i.e., a straight line connecting the above-described points R[−T′] and R[+T′]). If the obtained distance is equal to or less than the linearization allowance amount 48, the check target selection unit 46 does not select the point R[0] as a check target and terminates the processing.)
Regarding claim 105, Yamaguchi teaches wherein the step (e) includes the steps of: 
(el) according to a plurality of codes of each of the individual block information, drawing a machining path of the processing unit with respect to the codes:  (Fig. 9b)
15(e2) according to a plurality of objects in the processing unit with respect to the machining path, detecting whether or not, in a moving process, boundaries of the plurality of objects are interfered to each other; and ([0056] If it is determined that there may be interference, the second interference checking unit 34 notifies a moving command blocking unit 36 of the possibility of the detected interference. In this case, the moving command blocking unit 36 blocks a moving command to be output from the delay unit 32.)
(e3) if the boundaries of the plurality of objects are interfered to each other, issuing an alarm signal to the processing unit.  ([0083] If the interference checking unit 26 determines that interference may occur, the execution managing unit 28 inhibits the function generation unit 16 from performing interpolation processing and generates a warning in a manner similar to the conventional art)
Regarding claim 206, Yamaguchi teaches wherein each of the codes includes a command format of a line, an arc or a curve.  (Fig. 9b)
Regarding claim 7, Yamaguchi teaches wherein the step (a) includes a step of estimating a signal transmission time for the alarm signal to reach the processing unit as the system response time.  ([0083] If the interference checking unit 26 determines that interference may occur, the execution managing unit 28 inhibits the function generation unit 16 from performing interpolation processing and generates a warning in a manner similar to the conventional art)
Regarding claim 11, Yamaguchi teaches A system for predicting collision of a machining path, applicable to a machine tool including a controller, the controller including a processing unit, the system for 15predicting collision of a machining path comprising: (Claim 1 A collision preventing device incorporated in a numerical control apparatus comprising: a function generation unit that generates a moving command; an acceleration/deceleration processing unit that performs acceleration/deceleration processing of the moving command generated by the function generation unit for each axis to reduce an impact that may occur when a machine tool operates;)
a calculation unit for receiving a plurality of block information in an NC program translated by the controller, wherein ([0004] A program interpretation unit 12 reads a part program 10 on a block-by-block basis to control the numerical control apparatus): prior to perform interpolation upon each of the plurality of block information, the calculation unit calculates a safety distance of a next block information with respect to a block information to be 20interpolated, the safety distance is obtained by calculating a system response time and a stop distance with respect to the each of the plurality of block information, ([0074] The check target selection unit 46 selects command points according to the following method. First, if the distance between P[0] and R[0] is equal to or less than the linearization allowance amount 48 (if a deviation is extremely small), the check target selection unit 46 regards only the command point P[0] of the program as a check target. (The obtained result is similar to that in the conventional art.)) the calculation unit searched a number of individual block information having an accumulated distance greater than or equal to the safety distance, and the accumulated distance is obtained by orderly calculating and accumulating the stop 25distances with respect the individual block information; and ([0075] If the distance between P[0] and R[0] is larger than the linearization allowance amount 48, the check target selection unit 46 selects check targets from the R point group. In this case, the check target selection unit 46 selects both endpoints R[−T′] and R[+T′] in the processing range as check targets because these end points serve as a start point and an end point in the following processing. Then, the check target selection unit 46 starts the processing with two points R[−T′] and R[+T′] being set as initial values according to a 2-division method. First, the check target selection unit 46 obtains a distance from the central point R[0] (i.e., a midpoint existing between the above-described points R[−T′] and R[+T′]) to a line segment R[−T′]→R[+T′] (i.e., a straight line connecting the above-described points R[−T′] and R[+T′]). If the obtained distance is equal to or less than the linearization allowance amount 48, the check target selection unit 46 does not select the point R[0] as a check target and terminates the processing.)
a collision-detecting unit, connected with the calculation unit, performing an anti-collision detection upon each of the individual block information contributing the accumulated distance.   ([0056] If it is determined that there may be interference, the second interference checking unit 34 notifies a moving command blocking unit 36 of the possibility of the detected interference. In this case, the moving command blocking unit 36 blocks a moving command to be output from the delay unit 32.)
Regarding claim 12, Yamaguchi teaches further 30including a response-time estimating unit connected with the calculation unit, the response-time estimating unit being to estimate the system response time and transmit the system response time to the calculation unit. ([0083] If the interference checking unit 26 determines that interference may occur, the execution managing unit 28 inhibits the function generation unit 16 from performing interpolation processing and generates a warning in a manner similar to the conventional art)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 20100087948 A1) in view of Ide (US 20090062955 A1)
Regarding claim 258, Yamaguchi teaches after the step (e), further including the steps of:
(f) If the anti-collision detection is passed, performing the interpolation upon the block information to be interpolated so as to obtain an interpolation command; and ([0067] An operation of the collision preventing device according to the present embodiment to be performed in a case where a path illustrated in FIG. 7 a is commanded by the part program 10 is described below with reference to FIGS. 9 a to 9 d [0068] the local function generation simulating unit 42 can determine interpolation points ranging from Q[−T] to Q[+T]. According to the example illustrated in FIG. 9 a, the acceleration/deceleration time constant T is equal to 8 (i.e., T=8).)
Yamaguchi does not expressly disclose but Ide discloses 30(g) Outputting the interpolation command of the respective block information to the processing unit, determining whether or not the machining path with respect 18to the block information has been completely experienced; if positive, determining whether or not the NC program is finished; and, if the NC program is finished, outputting a stop machining command to the processing unit. ([0032] the machine movable parts require a deceleration time to come to a full stop after a stop command is output)
In this way, the system of Ide includes stopping a machine movable part after a stop command. Like Yamaguchi, Ide is concerned with numerical controllers for controlling machine tools.
Therefore, from these teachings of Yamaguchi and Ide, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ide to the system of Yamaguchi since doing so would enhance the system by including a deceleration time to come to a full stop when a stop command is output.
Regarding claim 9, Yamaguchi teaches wherein the 5step of determining whether or not the machining path with respect to the block information has been completely experienced includes a step of: if negative, keeping the outputting the interpolation command of the respective block information.  ([0098] after completing the function generation processing for the present block, the collision preventing device starts function generation processing for the subsequent block in the next function generation period.)
Regarding claim 10, Yamaguchi teaches wherein the 10step of determining whether or not the NC program is finished includes a step of: if the NC program is not finished, keeping the translating the plurality of block information in the NC program. ([0098] after completing the function generation processing for the present block, the collision preventing device starts function generation processing for the subsequent block in the next function generation period.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664